       Case 2:19-cv-08082-CAS-FFM Document 6 Filed 09/18/19 Page 1 of 1 Page ID #:61
AO 120 (Rev. 08/10)

                              Mail Stop 8                                                 REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                        FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                         ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                              TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court Central District of California                                               on the following
          Trademarks or     E Patents. ( E the patent action involves 35 U.S.C. § 292.):
DOCKET NO.                     DATE FILED                       U.S. DISTRICT COURT
2:19-cv-8082                   Sepember 18, 2019                Central District of California
PLAINTIFF                                                                   DEFENDANT
RICHARD “CHEECH” MARIN, an individual; KOO KOO                          STEVEN CHIOCCHI, an individual; CHEECH’S OWN, LLC, a
BANANA, INC., a California Corporation                                  New Jersey Limited Liability Company



        PATENT OR                    DATE OF PATENT
                                                                                  HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1 5489180                      6/12/2018                        Koo Koo Banana, Inc. a California Corporation

2 86765064                     9/22/2015                        Koo Koo Banana, Inc. a California Corporation

3

4

5


                              In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                                         Amendment              Answer            Cross Bill            Other Pleading
        PATENT OR                    DATE OF PATENT
                                                                                  HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1

2

3

4

5


                            In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                    (BY) DEPUTY CLERK                                            DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
                                                                                                                          American LegalNet, Inc.
                                                                                                                          www.FormsWorkFlow.com
